
	

113 S35 IS: Stop Online Ammunition Sales Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 35
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Lautenberg (for
			 himself, Mrs. Feinstein,
			 Mr. Blumenthal, Mr. Schumer, Mr.
			 Reed, Mrs. Boxer, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require face to face purchases of ammunition, to
		  require licensing of ammunition dealers, and to require reporting regarding
		  bulk purchases of ammunition.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Online Ammunition Sales Act of
			 2013.
		2.Limitations on
			 purchases of ammunition
			(a)Licensing of
			 ammunition dealers
				(1)In
			 generalSection 923(a) of title 18, United States Code, is
			 amended in the matter preceding paragraph (1), in the first sentence, by
			 striking , or importing or manufacturing and inserting
			 or.
				(2)Conforming
			 amendmentSection 921(a)(11)(A) of title 18, United States Code,
			 is amended by inserting or ammunition after
			 firearms.
				(b)Requirement for
			 face to face sales of and licensing To sell ammunitionSection
			 922 of title 18, United States Code, is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 for any person— and all that follows through (A)
			 except and inserting (A) for any person except;
			 and
					(B)by striking
			 subparagraph (B) and inserting the following:
						
							(B)for—
								(i)any person except a licensed
				importer, licensed manufacturer, or licensed dealer, to—
									(I)sell ammunition, except that this
				subclause shall not apply to a sale of ammunition by a person to a licensed
				importer, licensed manufacturer, or licensed dealer; or
									(II)engage in the business of importing or
				manufacturing ammunition, or in the course of such business, to ship,
				transport, or receive any ammunition; or
									(ii)a licensed importer, licensed
				manufacturer, or licensed dealer to transfer ammunition to a person unless the
				licensed importer, licensed manufacturer, or licensed dealer has verified the
				identity of the transferee by examining a valid identification document (as
				defined in section 1028(d) of this title) of the transferee containing a
				photograph of the transferee;
								;
				and
					(2)in subsection
			 (b)(5), by striking or armor-piercing.
				(c)Limit on
			 shipping and transporting of ammunitionSection 922(a)(2) of title 18, United
			 States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting , or to ship or transport any
			 ammunition, after any firearm; and
				(2)in subparagraph
			 (B), by inserting or ammunition after a
			 firearm.
				(d)Recordkeeping
			 regarding ammunition
				(1)In
			 generalSection 923(g) of title 18, United States Code, is
			 amended—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 the first sentence, by inserting or ammunition after
			 other disposition of firearms; and
						(ii)in
			 the third sentence, by striking , or any licensed importer or
			 manufacturer of ammunition, and inserting , or any licensed
			 importer, manufacturer, or dealer of ammunition,; and
						(B)in paragraph (3),
			 by adding at the end the following:
						
							(C)Each licensee shall prepare a report
				of multiple sales or other dispositions whenever the licensee sells or
				otherwise disposes of, at one time or during any 5 consecutive business days,
				more than 1,000 rounds of ammunition to an unlicensed person. The report shall
				be prepared on a form specified by the Attorney General and forwarded to the
				office specified thereon and to the department of State police or State law
				enforcement agency of the State or local law enforcement agency of the local
				jurisdiction in which the sale or other disposition took place, not later than
				the close of business on the day that the multiple sale or other disposition
				occurs.
							.
					(2)Conforming
			 amendmentSection 4182(d) of the Internal Revenue Code of 1986
			 (relating to exemptions relating to firearms) is amended by inserting
			 and except as provided in paragraph (1)(A) and (3)(C) of section 923(g)
			 of title 18, United States Code, before no person holding a
			 Federal license.
				
